This is the second appeal in this case. See Bertram v.Bicknell Coal, etc., Co. (1925), 83 Ind. App. 242,148 N.E. 177, wherein the award was reversed, "with instructions to reinstate appellant's application and to make such further finding of facts as is warranted by the evidence, and to render an award accordingly."
The questions to be determined under the mandate in the former appeal are: (1) Whether or not appellant's *Page 306 
disabilities on account of the injury received on November 26, 1920, had ceased on February 8, 1921, at which date appellant signed a receipt in full settlement of his claim for damages on account of said injury; (2) whether or not said receipt was procured by fraud.
The Industrial Board heard the evidence on both of these questions, from a number of witnesses on each side of the case, and, the evidence having been conflicting, rendered an award against the appellant; and where there is evidence to sustain the award, as in this case, this court will not reverse the finding.
Affirmed.